Chief Justice Lee
charged the jury, that every fraudulent combination, mutual understanding, or concerting together of two or m ire, to do what is obviously and directly wrongfully injurious to another, is a conspiracy; and that if they believed that Anderson and Russell understood each other and concerted together to defraud Watson and others, they were guilty. That it was not necessary to prove a direct concert between Anderson and Russell, but that such concert was a fair Subject of inference for the jury, from all the facts submitted in evidence. That a mutual concert in cases like this, could seldom if ever be proved, otherwise than by circumstances, as conspirators do not call in witnesses to their undertakings.
The jury rendered a verdict of guilty, and the court sentenced each of the prisoners to imprisonment at hard labor for the term of eighteen months.